 8:17-cv-00386-JMG-SMB Doc # 184 Filed: 02/24/21 Page 1 of 1 - Page ID # 1788




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
DATABASEUSA.COM, LLC,


                      Plaintiff,                                    8:17CV386


        vs.
                                                                     ORDER
BLAKE VAN GILDER, INFOGROUP, INC., a
Corporation; and KOLEY JESSEN P.C., LLO,


                      Defendants.




       The Court has completed its in camera review of Elizabeth Luebbert’s (“Luebbert”)
(formerly Elizabeth Hoffman) notes of her phone conversation with Amit Khanna (“Khanna”), as
well as a file memorandum Ms. Luebbert prepared following the phone conversation.

       Upon review and consideration,

       IT IS ORDERED that Defendants shall produce a redacted copy of Ms. Luebbert’s file
memorandum (Ex. B) and notes (Ex. A). Defendants may redact the portions of the documents
which were highlighted in pink as the Court finds this information is protected work product.
Defendants shall produce the redacted documents by March 5, 2021.

       Dated this 24th day of February, 2021.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
